ASSIGNMENT OF PROMISSORY NOTE


1.           Assignment.  For value received, Regent Private Capital, LLC
(“Assignor”) hereby sells, assigns, transfers and conveys to Fountainhead
Capital Partners Limited (“Assignee”) all of the Assignor's rights, title and
interest in that certain Promissory Note in the original face amount of $150,000
issued by Altitude Group, LLC (“Altitude”) in favor of Assignor dated as of
December 29, 2009 (the “Note”).
 
2.           Assignor’s Representations. Assignor represents and warrants to
Assignee as follows:
 
 
(a)           The Assignor has good, valid and marketable title to its interest
in the Note, free and clear from all security interests or encumbrances.
 
 
(b)           The Assignor has not assigned, pledged, hypothecated or otherwise
encumbered its interest in the Note. Upon delivery of this duly executed
assignment to the Assignee pursuant to this Agreement, the Assignee will acquire
valid title thereto, free and clear of any security interests.
 
3.           Acceptance by Assignee.  Assignee hereby accepts this assignment on
the terms and conditions set forth herein.


4.           Counterparts; Facsimile Signatures.  This assignment may be
executed in counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  The exchange of
copies of this assignment or amendments thereto and of signature pages by
facsimile transmission or by email transmission in portable digital format, or
similar format, shall constitute effective execution and delivery of such
instrument(s) as to the parties and may be used in lieu of the original
Agreement or amendment for all purposes.  Signatures of the parties transmitted
by facsimile or by email transmission in portable digital format, or similar
format, shall be deemed to be their original signatures for all purposes.


IN WITNESS WHEREOF, the parties have executed this Assignment of Note to be
effective as of the 29th day of December 2009.


ASSIGNEE
 
FOUNTAINHEAD CAPITAL MANAGEMENT LIMITED
   
/s/ Robert Diener
 
By:  Robert Diener, Authorized Signatory
     

ASSIGNOR


REGENT PRIVATE CAPITAL, LLC
     
By:
/s/ Lawrence Field    
Lawrence Field
Managing Director
                         

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
PROMISSORY NOTE
 
$150,000
New York, New York
 
December 29, 2009



FOR VALUE RECEIVED, the undersigned promises to pay to the order of Regent
Private Capital, LLC or its assignees the sum of One Hundred Fifty
Thousand ($150,000) Dollars, on December 28, 2010, together with accrued
interest thereon at the rate of five percent (5%) per annum, except that
interest shall accrue at the rate of eight percent (8%) per annum following the
occurrence of an event of default hereunder. Payments shall be first applied to
interest and the balance to principal. This note may be prepaid at any time, in
whole or in part, without penalty.
 
Notwithstanding the foregoing, the unpaid principal amount of this note and
interest thereon shall immediately become due and payable at the election of the
holder of this note, upon the occurrence of any of the following events of
default:
 
 
1.
Failure to pay the unpaid principal amount of this note or any interest thereon
when due.

 
 
2.
Death of the undersigned.

 
 
3.
Filing by the undersigned of an assignment for the benefit of creditors,
bankruptcy or other form of insolvency, or by suffering an involuntary petition
in bankruptcy or receivership not vacated within thirty (30) days.

 
If this note shall be in default and placed for collection, the undersigned
shall pay all reasonable attorney fees and costs of collection.
 
Payments shall be made to such address as may from time to time be designated by
any holder.
 
The undersigned and all other parties to this note, whether as endorsers,
guarantors or sureties, shall remain fully bound until this note is paid and
waive demand, presentment and protest and all notices thereto and further agree
to remain bound, notwithstanding any extension, modification, waiver, or other
indulgence or discharge or release of any obligor hereunder. No modification or
indulgence by any holder hereof shall be binding unless in writing; and any
indulgence on any one occasion shall not be an indulgence for any other or
future occasion. The rights of any holder hereof shall be cumulative and not
necessarily successive. This note shall be governed and enforced in accordance
with the laws of New York.  
 

 
ALTITUDE GROUP, LLC
                 
By:
/s/ Michael W. Kreizman      
Michael W. Kreizman, M.D.
   
 
           

--------------------------------------------------------------------------------